 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendants Osemwingie and Ramiscal

 8                              IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                          SACRAMENTO DIVISION
11

12
     WILLIAM BARKER,                                         No. 2:16-cv-03008-JAM-CKD (PC)
13
                                                Plaintiff, STIPULATION AND PROPOSED
14                                                         ORDER TO MODIFY SCHEDULING
                     v.                                    ORDER TO EXTEND EXPERT-
15                                                         RELATED DEADLINES BY FORTY-
                                                           FIVE DAYS
16   OSEMWINGIE, et al.,
                                                         Trial Date:   None
17                                           Defendants. Action Filed: April 12, 2017
18

19         Under Federal Rules of Civil Procedure 16(b)(4) and Local Rule 143, the parties, through

20   their counsel of record, agree to and request a modification of the March 26, 2018 Scheduling

21   Order (ECF No. 53) to extend the expert-related deadlines by forty-five days. Good cause exists

22   to grant this stipulated request because the parties require more time to disclose expert witnesses.

23         A scheduling order may be modified only upon a showing of good cause and by leave of

24   Court. Fed. R. Civ. P. 6(b)(1)(A), 16(b)(4); see, e.g., Johnson v. Mammoth Recreations, Inc., 975

25   F.2d 604, 609 (describing the factors a court should consider in ruling on such a motion). In

26   considering whether a party moving for a schedule modification has good cause, the Court

27   primarily focuses on the diligence of the party seeking the modification. Johnson, 975 F.2d at

28   609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983 amendment). “The district
                                                     1
     Stipulation to Modify Scheduling Order re Expert-Discovery Deadlines and Proposed Order
     (2:16-cv-3008 JAM-CKD)
 1   court may modify the pretrial schedule ‘if it cannot reasonably be met despite the diligence of the

 2   party seeking the amendment.’” Id. (quoting Fed. R. Civ. P. 16 advisory committee notes of 1983

 3   amendment).

 4         On March 26, 2018, the Court issued a Scheduling Order requiring, as relevant here, the

 5   parties to exchange expert disclosures by November 19, 2018, and supplemental/rebuttal reports

 6   by December 17, 2018. (ECF No. 53.) The Court further required that expert discovery be

 7   completed by no later than January 16, 2019. (Id.) The parties request an extension of the expert-

 8   discovery deadlines because they require additional time to make expert disclosures and explore

 9   the possibility of early settlement which may obviate the need for such disclosures and further

10   litigation costs. Fact discovery is complete. And the parties’ proposed modification and request

11   will not affect any other scheduling deadlines, including the dispositive-motion dates.

12         IT IS SO STIPULATED.

13

14   Dated: November 14, 2018                            Respectfully submitted,
15                                                       XAVIER BECERRA
                                                         Attorney General of California
16                                                       PETER A. MESHOT
                                                         Supervising Deputy Attorney General
17

18                                                       /s/ Diana Esquivel
19                                                       DIANA ESQUIVEL
                                                         Deputy Attorney General
20                                                       Attorneys for Defendants Osemwingie and
                                                         Ramiscal
21

22   Dated: November 14, 2018                            Disabled Advocacy Group, APLC
23
                                                         /s/ Scottlynn J. Hubbard (as authorized
24                                                       11/14/18)
25                                                       SCOTTLYNN J. HUBBARD
                                                         Attorney for Plaintiff William Barker
26
     SA2017304374
27   33627910.docx

28
                                                           2
     Stipulation to Modify Scheduling Order re Expert-Discovery Deadlines and Proposed Order
     (2:16-cv-3008 JAM-CKD)
 1                                              [Proposed] ORDER

 2         Good cause appearing, the parties’ stipulated request to modify the expert-related deadlines

 3   is GRANTED. The March 26, 2018 Scheduling Order (ECF No. 53) is modified as follows:

 4         The deadline for disclosing experts is January 3, 2019, with any rebuttal experts witness

 5   disclosures due by January 31, 2019.

 6         Expert discovery shall close on March 1, 2019. Any discovery motions related to expert

 7   discovery must be noticed for the hearing to take place by this date and shall be brought in the

 8   same manner as motions related to non-expert discovery.

 9         In all other respects, the March 26, 2018 Scheduling Order remains in full force and effect.

10         IT IS SO ORDERED.

11   Dated: November 16, 2018
                                                           _____________________________________
12
                                                           CAROLYN K. DELANEY
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
     Stipulation to Modify Scheduling Order re Expert-Discovery Deadlines and Proposed Order
     (2:16-cv-3008 JAM-CKD)
